Exhibit ADVANSOURCE BIOMATERIALS ANNOUNCES FAVORABLE SETTLEMENT IN CONNECTION WITH MEDOS DISPUTE COMPANY TO RECEIVE $580, Wilmington, MA. August 12, 2009…AdvanSource Biomaterials Corporation (NYSE Amex: ASB), a leading developer of advanced polymer materials for a broad range of medical devices, today announced the settlement of a dispute with MEDOS Medizintechnik AG (“MEDOS”), a German corporation.On July 6, 2007, MEDOS acquired Gish Biomedical, Inc., the Company’s former wholly-owned subsidiary, for a purchase price of approximately $7.5 million.The Company realized approximately $6.1 million in proceeds from the transaction and, pursuant to the terms of the purchase agreement, $1.0 million was placed in escrow for one year from the sale date as a reserve for any indemnity claims.On June 30, 2008, MEDOS notified the Company of the assertion of certain claims aggregating $4.3 million, which the Company disputed.On July 25, 2008, the Company initiated arbitration procedures which sought a declaration that the amounts claimed by MEDOS were without merit and unsupportable. On August 6, 2009, the Company entered into a Settlement Agreement and Mutual Release (the “Settlement”) with MEDOS whereby MEDOS agreed to repay to the Company approximately $580,000 of the escrow funds previously released to MEDOSin full and final settlement of its indemnity claims.In addition, the
